ICJ_015_Ambatielos_GRC_GBR_1952-07-01_JUD_01_PO_06_EN.txt. 80

DISSENTING OPINION OF JUDGE KLAESTAD

The Hellenic Government, which has not made any declaration
under Article 36 (2) of the Court’s Statute, contends that the juris-
diction of the Court can be derived from Article 29 of the Treaty
of Commerce and Navigation of 1926 between Great Britain and
Greece. The text of this Article is as follows :

“The two Contracting Parties agree in principle that any dispute
that may arise between them as to the proper interpretation or
application of any of the provisions of the present Treaty shall, at
the request of either Party, be referred to arbitration.

The Court of arbitration to which disputes shall be referred shall
be the Permanent Court of International Justice at The Hague,
unless in any particular case the two Contracting Parties agree other-
wise.”

The facts invoked by the Hellenic Government relate to the period
from 1919 to 1923. Such facts can hardly involve an interpretation
or application of provisions of a treaty which did not exist at the
time when the acts complained of were done. One cannot commit a
breach of non-existing treaty provisions, and it cannot make any
difference if such provisions in a future treaty might become more
or less similar to some of the provisions of the Anglo-Greek Com-
mercial Treaty of 1886 actually existing at the time when the
alleged breaches of those provisions were committed. The two
Treaties were independent legal instruments, governed by different
arbitration clauses.

The Hellenic Government further contends that the jurisdiction
of the Court can be derived from the Declaration attached to the
Treaty of 1926. The text of this Declaration is as follows :

“It is well understood that the Treaty of Commerce and Naviga-
tion between Great Britain and Greece of to-day’s date does not
prejudice claims on behalf of private persons based on the provi-
sions of the Anglo-Greek Commercial Treaty of 1886, and that any
differences which may arise between our two Governments as to the
validity of such claims shall, at the request of either Government,
be referred to arbitration in accordance with the provisions of the
Protocol of November toth, 1886, annexed to the said Treaty.”

As the Declaration itself does not refer any dispute to the Perma-
nent Court of International Justice, the contention of the Hellenic
Government is that the Declaration is a part of the 1926 Treaty and
as such is covered by the arbitration clause in Article 29. The

59
81 DISSENTING OPINION OF JUDGE KLAESTAD

appreciation of this contention depends on considerations of form
as well as of substance.

As to matters of form, it should be noted that the Treaty and the
Declaration were treated as two separate instruments, in so far as
they were drafted and issued as separate documents and signed
separately. On the other hand, they were signed at the same time
by the same signatories, and the Declaration was ratified by both
Governments, together with the Treaty. That the two instruments
were ratified together and covered by the ancient routine formula
for ratifications does not necessarily mean that the one is to be
regarded as a part of the other. As this point is developed in the
Dissenting Opinion of President Sir Arnold McNair, I shall not deal
further with it.

As to matters of substance, it should be taken into consideration
that nothing in the Treaty or Declaration indicates that the Declar-
ation shall be regarded as a part of the Treaty. The Declaration does
not present itself as an interpretation of any of the Treaty provi-
sions, nor does it appear as an application of any of those provisions.
It does not in any way modify the Treaty. It adds nothing to its
provisions, nor does it subtract anything from them.

It has been argued that the Declaration affects the interpretation
of certain articles of the 1926 Treaty in the sense that it prevents
the coming into force of the Treaty from extinguishing claims which
have accrued out of facts governed by the 1886 Treaty. The real and
only scope of the Declaration is, however, in my opinion, that it
provides what is to be done with certain claims accrued under the
1886 Treaty when that Treaty disappears. It keeps such claims
alive, together with the arbitral procedure prescribed by the Pro-
tocol attached to the 1886 Treaty. It relates to the 1886 Treaty,
and to that Treaty only.

Having regard to these various considerations, I am inclined to
hold that the Declaration cannot be regarded as a part of the 1926
Treaty, and that Article 29 therefore does not apply to it. I shall
limit myself to these brief remarks with regard to this aspect of the
matter, since the following considerations are, in my opinion, more
conclusive. I shall now examine this preliminary dispute on the
hypothesis that, contrary to my view, the Declaration does form a
part of the Treaty.

Article 29 contains a general arbitration clause by which the
Parties “‘agree in principle that any dispute that may arise between
them as to the proper interpretation or application of any of the
provisions of the present Treaty shall, at the request of either Party,
be referred to arbitration’’—arbitration by the Permanent Court of
International Justice (or now by the International Court of Justice
by the operation of Article 37 of the Court’s Statute).

60
82 DISSENTING OPINION OF JUDGE KLAESTAD

The Declaration contains a special arbitration clause which refers
disputes as to certain particular claims based on the 1886 Treaty to
arbitration in accordance with the provisions of the 1886 Protocol.
This special arbitration clause must, in accordance with general
principles of interpretation, prevail over the general arbitration
clause.

In fact, the Parties agreed ‘‘in principle” that disputes as to the
interpretation or application of the provisions of the 1926 Treaty
should be referred to the Court. But when they considered the
particular claims based on the 1886 Treaty, they expressly provided
that disputes as to such claims should be referred to the Arbitral
Commission. They maintained for such disputes the arbitral proce-
dure of the 1886 Protocol. The Parties agreed, in other words, that
these two different methods of arbitration should exist side by side.
Even if the Declaration is to be regarded as a part of the Treaty of
1926, the method of arbitration prescribed by Article 29 could not
therefore be applied in the case of disputes concerning claims based
on the Treaty of 1886. For such disputes the other method of
arbitration was expressly maintained.

I shall now take a step further and assume that, contrary to my
view, Article 29 does apply to the Declaration, and that the Court
has jurisdiction to interpret and apply this Declaration and to
decide whether the United Kingdom Government is under an obliga-
tion to submit the present dispute to the Arbitral Commission.

The Declaration contains various conditions for the submission
of a dispute to that Commission. The claim must be ‘“‘based on the
provisions of the Anglo-Greek Comimercial Treaty of 1886’. It must
be made ‘‘on behalf of private persons”. The difference must have
arisen ‘between our two Governments’. It must relate ‘“‘to the
validity of such claims”. In this connection should also be men-
tioned the contention of the United Kingdom Government that the
claim must have been formulated before the Declaration was signed.
This alleged condition invoked by the United Kingdom Government
relates, in my opinion, as do all the other above-mentioned condi-
tions, to the question of the interpretation or application of the
Declaration and not to the question, now under consideration, as
to whether the Court has jurisdiction to interpret and apply the
Declaration. Further conditions are contained in the 1886 Protocol
to which the Declaration refers.

Before the Court could decide whether the United Kingdom
Government is under an obligation to submit the dispute to the
Arbitral Commission, it would have to determine the conditions
prescribed for such a submission and to ascertain whether these
conditions are fulfilled.

61
83 DISSENTING OPINION OF JUDGE KLAESTAD

On the other hand, the merits of the dispute could not in any
case, by virtue of the Declaration, be referred to the Court, since it
is expressly provided in that Declaration that differences as to the
validity of claims based on the 1886 Treaty shall, at the request of
either Government, be referred to the Arbitral Commission.

On the hypothesis that the Court has jurisdiction to interpret and
apply the Declaration, there would thus be established a duality of
jurisdiction with regard to disputes relating to such claims. For one
and the same dispute there would be two different processes of
arbitration. Questions relating to the interpretation or application
of the Declaration and to a part of the 1886 Protocol, including the
question of the competence of the Arbitral Commission, would have
to be referred to the Court, while other questions arising out of the
same dispute, including the appreciation of the merits, would have
to be submitted to the Arbitral Commission. While, for instance, a
difference as to the validity of a claim would have to be referred to
that Commission, as expressly prescribed by the Declaration, the
question whether the difference, in fact, does relate to the validity
of the claim would have to be referred to the Court, since this is a
condition for submission to arbitration and involves an interpreta-
tion or application of the Declaration.

Such a dual arbitral procedure for one and the same dispute would
be'so complicated and artificial, so time-wasting and unusual, that
it can hardly be believed to have been contemplated and accepted
by the Parties to the Treaty and Declaration of 1926. In fact, they
prescribed nothing of the kind, as far as I can see. They simply
referred disputes concerning claims based on the 1886 Treaty to
arbitration in accordance with the 1886 Protocol. They did not
refer any question relating to such disputes to the Court. They did
not prescribe that these disputes, or parts thereof, shall be settled
by the method of arbitration provided for by Article 29 of the 1926
Treaty, though they could easily have done so if it had been their
intention.

It should, moreover, be taken into consideration that, according
to a recognized principle of international law, an international
tribunal has the power to determine its own competence. It would
accordingly be for the Arbitral Commission itself to decide whether
it is competent to deal with a dispute referred to it. The Commission
could be excluded from exercising such a competence only by an
express and clear provision to that effect ; but no such provision
limiting the competence of the Commission is contained in Article 29
of the 1926 Treaty or in the Declaration. It is difficult to believe
that the Parties, by the provisions of Article 29, intended to confer
also on the Permanent Court of International Justice the compe-
tence to decide whether a dispute is within the competence of the

62
84 DISSENTING OPINION OF JUDGE KLAESTAD

Arbitral Commission, thereby exposing themselves to the risk that
the two tribunals might arrive at opposite results.

For these reasons, I have arrived at the conclusion that the Court
lacks jurisdiction in the matter. This conforms with the view
expressed by the Greek Government in a note to the Foreign
Secretary of the United Kingdom, dated 6th August 1940, in which
it declared : ‘‘From the enclosed Memorandum it clearly appears, in
the opinion of the Royal Hellenic Government, that the Arbitral
Committee provided for by the final Protocol of the Greco-British
Commercial Treaty of 1886 is the only competent authority in the
matter....’’ This interpretation by the Greek Government itself as
to the exclusive competence of the Arbitral Commission confirms
the conclusion that the Court has no jurisdiction in the present case.

(Signed) Helge KLAESTAD.

63
